                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION
CORA BRADFORD                                          CIVIL ACTION NO. 3:18-cv-01376
VERSUS                                                 JUDGE TERRY A. DOUGHTY
JACKSON PARISH POLICE JURY,                            MAG. JUDGE KAREN L. HAYES
ET AL.


                                               RULING


        Pending before the Court is a Motion for Partial Summary Judgment on Plaintiff’s Title

VII and State Law Race Discrimination Claims [Doc. No. 51] filed by Defendant Jackson Parish

Hospital Service District No. 1 d/b/a Jackson Parish Hospital (“the Hospital”). The Hospital

moves for summary judgment dismissing Plaintiff Cora Bradford’s (“Bradford”) remaining race

discrimination claims under Title VII and state law.

        On October 31, 2019, Bradford filed a Memorandum in Opposition to the Motion for

Partial Summary Judgment [Doc. No. 55].

        On November 7, 2019, the Hospital filed a Reply Memorandum in support of its Motion

for Partial Summary Judgment [Doc. No. 56].

        For the following reasons, the Hospital’s Motion for Partial Summary Judgment is

GRANTED, and Bradford’s race discrimination claims are DISMISSED WITH PREJUDICE.

   I.      FACTS

        Bradford, a black female, was first employed by the Hospital on December 1, 2015, as an

accountant.

        At the time Bradford was hired, the Hospital’s Chief Financial Officer (“CFO”) was Eric

Cripps (“Cripps”), a white male. Cripps was originally hired as an accountant in September 2008
and promoted to business team leader in January 2011. He resigned on September 21, 2012, but

returned to work at the hospital on February 1, 2013. On May 4, 2015, Cripps was promoted to

CFO, with a salary of $90,000.00. Cripps continued to serve as CFO until December 14, 2015,

when he began serving as both the CFO and the Chief Operating Officer (“COO”). Cripps was

supervised by then-Chief Executive Officer (“CEO”) Bobby Jordan.              Cripps resigned on

September 22, 2016.

       On or about October 14, 2016, Bradford, who has an MBA, was promoted to CFO after

Cripps’ resignation. She was promoted by interim CEO Tim Page [Doc. No. 51-3, Exh. A,

Bradford Depo., p. 2] and then supervised by CEO John Morgan.

       As CFO, Bradford was in charge of revenue cycle, accounts payable, payroll, medical

records, and financial reporting. She had the duties of ensuring internal controls were adequate,

safeguarding facility assets, preparing an annual budget, monitoring banking activities, overseeing

the maintenance of inventory and fixed assets, enhancing and developing policies and procedures

to improve the operation and effectiveness of the Hospital, presenting financial information to the

Board of Directors, and scheduling and coordinating with the external auditor and state agencies.

       The Hospital terminated Bradford on September 26, 2017, for alleged poor job

performance. The Hospital has submitted affidavits and evidence to show that Bradford paid bills

late, failed to consistently fund the Hospital retirement plan, failed to reconcile bank statements

for six (6) months, lacked knowledge regarding $1.6 million in the Hospital’s bank account, failed

to submit IRS form 941s, and failed to collect significant un-billed amounts owed to the Hospital.

       Bradford does not deny the facts presented by the Hospital, but contends that Cripps left

the Hospital in a poor financial condition, that he also failed to pay bills timely, that there were

accounting errors under Cripp’s leadership, and that the Hospital had an inefficient method of



                                                 2
approving invoices (requiring approval of department heads). She cites to the Legislative Auditors

findings of error in the amount of $24,000, on March 29, 2017, which dated back to fiscal year

2016, and which Bradford contends, were based on records compiled while Cripps was CFO.

Bradford further contends that she was treated less favorably because Cripps had been given one

year to remedy the financial problems, but that she was terminated. Additionally, she alleges that

she was treated less favorably than Savannah Maxwell, a white female, in that Maxwell was

allowed to transfer to another position.

       On or about October 28, 2017, Bradford filed a charge with the Equal Employment

Opportunity Commission (“EEOC”), alleging that the Hospital discriminated against her on the

basis of race and color. [Doc. No. 34, ¶ 25]. The EEOC issued Bradford a Dismissal and Notice

of Rights on August 1, 2018. [Doc. No. 34, ¶ 26].

       On October 23, 2018, Bradford filed her original Complaint in this Court against the

Hospital and Inquiseek, LLC (“Inquiseek”), a consulting firm hired by the Hospital to evaluate

its accounting functions. In her original Complaint, Bradford alleged wrongful termination,

disparate treatment, and wage disparity in violation of Title VII of the Civil Rights Act of 1964,

42 USC § 2000e, et seq. (“Title VII”); 42 U.S.C. §§ 1981 & 1983; the Equal Pay Act of 1963

(“the Equal Pay Act”), 29 U.S.C. §206, an amendment to the Fair Labor Standards Act

(“FLSA”), 29 USC § 201; and the Louisiana Employment Discrimination Law (“LEDL”), LA.

REV. STAT. § 23:332. See [Doc. No. 1, ¶¶ 17-19]. Additionally, she asserted state tort claims

against Inquiseek based on alleged verbal abuse and threats by its agent, Jeff Harper. She sought

lost wages and benefits; liquidated, exemplary, and punitive damages; attorneys’ fees, interests,

and costs; and an injunction enjoining Defendants from engaging in the alleged discrimination

and requiring them to take affirmative actions to redress their discriminatory practices.



                                                 3
       On November 12, 2018, the Jackson Parish Police Jury and the Hospital filed an Answer

to the Complaint in which they clarified that they had been improperly named in the Complaint

as a single entity (the “Jackson Parish Police Jury d/b/a Jackson Parish Hospital”), effectively

substituting themselves as Defendants. [Doc. No. 5]. On November 13, 2018, Inquiseek filed its

answer. [Doc. No. 6].

       On January 15, 2019, all three Defendants filed motions to dismiss. The Police Jury

moved to dismiss the claims against it because it was neither Bradford’s employer, nor took any

of the challenged actions. [Doc. No. 11]. Bradford filed a statement of no opposition to this

motion. [Doc. Nos. 22 & 23]. The Court granted the motion, and all claims against the Police

Jury were dismissed. [Doc. No. 24].

       Inquiseek also filed a motion to dismiss Bradford’s claims for tortious interference with

contract, intentional infliction of emotional distress, and for punitive damages. [Doc. No. 14].

Bradford filed an opposition [Doc. No. 25], and Inquseek filed its reply [Doc. No. 30].

       The Hospital filed a motion to dismiss seeking dismissal of Bradford’s claims against it

under Sections 1981 and 1983, the Equal Pay Act, and for punitive damages. [Doc. Nos. 13 &

13-1]. Bradford did not timely oppose the motion.

       However, on February 6, 2019, Bradford sought leave of court to file an Amended

Complaint. [Doc. No. 28]. Bradford sought to add claims for gender discrimination under Title

VII, Sections 1981 and 1983, the Equal Pay Act, and LA. REV. STAT. § 23:332. [Doc. No. 28-1,

¶¶ 17-19]. The Hospital opposed Bradford’s Motion to Amend [Doc. No. 31], contending that

amendment was futile because all claims other than under the Equal Pay Act were time-barred.

       On April 17, 2019, the Magistrate Judge issued a Report and Recommendation in which

she granted Bradford’s Motion to Amend Complaint, adding claims for gender discrimination



                                                 4
under Title VII, Sections 1981 and 1983, the Equal Pay Act, and LA. REV. STAT. § 23:332.

[Doc. No. 32]. However, she “fold[ed] the [Hospital’s] arguments regarding futility into the

court’s discussion of the already pending motion(s) to dismiss.” Id. at p. 5.

       The Magistrate Judge then addressed the motions to dismiss. The Magistrate Judge

recommended that the Court grant Iquiseek’s motion to dismiss and dismiss Bradford’s claims

for tortious interference with contract, intentional infliction of emotional distress, and for

punitive/exemplary damages. The Magistrate Judge further recommended that the Hospital’s

motion to dismiss be granted in part and denied in part. She recommended that the Court grant

the motion as to Bradford’s claims under §§ 1981 and 1983, for Title VII gender discrimination,

and for punitive damages, but otherwise denied.

       On May 2, 2019, this Court issued a Judgment adopting the Magistrate Judge’s Report

and Recommendation, dismissing the claims against Inquiseek with prejudice. [Doc. No. 37].

As a result of the Court’s rulings, only the Hospital remains a Defendant in this matter. The

Court further granted the Hospital’s Motion to Dismiss in part, dismissing Bradford’s Sections

1981 and 1983, Title VII gender discrimination, and punitive damage claims. [Doc. No. 37].

       On June 24, 2019, the Hospital filed its first Motion for Partial Summary Judgment

seeking dismissal of Bradford’s state-law gender discrimination claims on the grounds that (1)

the claims are prescribed and (2) Bradford failed to comply with the notice requirements of La.

Rev. Stat. 23:303. [Doc. No. 39]. On June 28, 2019, Bradford filed a Motion to Dismiss the

Hospital’s Motion for Partial Summary Judgment [Doc. No. 41]. On July 1, 2019, the Hospital

filed a Reply Memorandum in support of its Motion for Partial Summary Judgment [Doc. No.

42].




                                                  5
       On July 23, 2019, the Court issued a Ruling [Doc. No. 45] and Judgment [Doc. No. 46]

granting the Hospital’s Motion for Partial Summary Judgment and dismissing Bradford’s state-

law gender discrimination claims with prejudice on the basis of prescription. The Court

construed Bradford’s Motion to Dismiss as a motion to strike and denied that motion.

        On September 9, 2019, the Hospital filed a second Motion for Partial Summary

Judgment seeking summary judgment on Bradford’s wage discrimination claims. [Doc. No. 47].

On September 30, 2019, Bradford filed an opposition memorandum [Doc. No. 49]. On October

4, 2019, the Hospital filed a reply memorandum. [Doc. No. 50].

       On October 10, 2019, the Hospital followed up with the instant Motion for Partial

Summary Judgment on Bradford’s Title VII and State Law Race Discrimination Claims [Doc.

No. 51].

       On October 23, 2019, the Court issued a Ruling and Judgment [Doc. Nos. 53 & 54]

granting the Hospital’s Motion for Partial Summary Judgment on Bradford’s wage

discrimination claims and dismissing those claims with prejudice.

       Bradford’s race-based claims against the Hospital for wrongful termination and disparate

treatment under Title VII and the LEDL remain pending and are the subject of the instant

motion. On October 31, 2019, Bradford filed an opposition to the Hospital’s Motion for Partial

Summary Judgment. [Doc. No. 55]. On November 7, 2019, the Hospital filed a reply

memorandum in support of its motion. [Doc. No. 56].

       The motion is fully briefed, and the Court is now prepared to rule.




                                                6
   II.       LAW AND ANALYSIS

            A. Standard of Review for Summary Judgment

         Summary judgment “shall [be] grant[ed] . . . if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a). A fact is “material” if proof of its existence or nonexistence would

affect the outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is

such that a reasonable fact finder could render a verdict for the nonmoving party. Id.

         If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than “some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). In evaluating the evidence tendered by the parties, the Court

must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

favor. Anderson, 477 U.S. at 255.

            B. Race Discrimination Claims

         Title VII prohibits employers from discriminating “against any individual with respect to

his compensation, terms, conditions, or privileges of employment, because of such individual’s

race, color, religion, sex, or national origin. 42 U.S.C. § 2000e–2(a). Likewise, the Louisiana

Employment Discrimination Law (“LEDL”) provides: “It shall be unlawful discrimination in

employment for an employer to . . . discharge any individual, or otherwise to intentionally

discriminate against any individual with respect to compensation, or terms, conditions, or

privileges of employment, because of the individual's race, color, religion, sex, or national origin.”



                                                  7
LA. STAT. § 23:332. Claims under the LEDL are “essentially identical, analytically, to Title VII.”

Bustamento v. Tucker, 607 So.2d 532, 538 n. 6 (La. 1992). Therefore, the Court applies the same

analysis to Bradford’s Title VII and state law race discrimination claims.

       Pursuant to McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), when a plaintiff

relies on circumstantial evidence of discrimination, courts employ the traditional burden-shifting

framework. First, the plaintiff must establish a prima facie case by showing that (1) she is a

member of a protected class, (2) she is qualified for the position at issue, (3) she was subject to an

adverse employment action, and (4) she was replaced by someone outside the protected class or

that similarly situated individuals outside the protected class were treated more favorably. See

Okoye v. Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 512-13 (5th Cir. 2001) (internal

quotation marks and citations omitted).

       If the plaintiff establishes a prima facie case, the burden shifts to the defendant to provide

a “legitimate, nondiscriminatory reason” for the adverse action. Id. at 512. “However, the burden

on the defendant at this stage is one of production, not persuasion.” Keller v. Coastal Bend Coll.,

629 F. App'x 596, 601 (5th Cir. 2015), as revised (Mar. 22, 2016) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)).

       Finally, if the defendant meets its burden of production, then the burden shifts back to the

plaintiff. “To carry this burden, the plaintiff must produce substantial evidence indicating that the

proffered legitimate nondiscriminatory reason is a pretext for discrimination.” Laxton v. Gap, Inc.,

333 F.3d 572, 578 (5th Cir. 2003) (citing Reeves, 530 U.S. at 143). “A plaintiff may establish

pretext either through evidence of disparate treatment or by showing that the employer's proffered




                                                  8
explanation is false or unworthy of credence.” Id. (citing Reeves, 530 U.S. at 143) (other citations

and internal quotation marks omitted).1

                  1. Prima Facie Case

         The Hospital concedes for purposes of summary judgment that Bradford is a member of a

protected class, that she was qualified for her former position as CFO, and that she was terminated.

However, the Hospital contends that Bradford cannot make out a prima facie case because she

admits that her discrimination claims are based solely on her belief that she was terminated because

of her race.

         Bradford opposes the Hospital’s motion, arguing that she has presented sufficient evidence

to raise a genuine issue of material fact for trial. In addition to the first three elements, Bradford

contends that she can make out the fourth element because the Hospital treated her differently from

Cripps, who is white. She argues that many of the problems attributed to her were based on Cripps’

performance, but that he was treated more favorably because he was given one year to remedy to

financial problems that “originated before 2014 under his tenure.” [Doc. No. 55, p. 2]. She also

contends that another Hospital employee, Savannah Maxwell, who is white, was treated more

favorably because she was allowed to transfer to another position.

         To satisfy the fourth element of the prima facie case as argued, [a plaintiff] was
         required to demonstrate that “he was treated less favorably because of his
         membership in that protected class than were other similarly situated employees
         who were not members of the protected class, under nearly identical
         circumstances.” Lee [v. Kansas City Southern Ry.Co, 574 F.3d [253, 259 (5th Cir.
         (2009)]. “The employment actions being compared will be deemed to have been
         taken under nearly identical circumstances when the employees being compared
         held the same job or responsibilities, shared the same supervisor or had their

         1
          A plaintiff may also establish a “mixed-motive” case by showing that the defendant’s reason for the
contested employment action, while true, is only one of the reasons for its conduct and another motivating factor
is race. See Machinchick v. PB Power, Inc., 398 F.3d 345, 351-52 (5th Cir. 2005). While the Hospital cited this law in
its motion, Bradford has not argued or otherwise indicated that she is attempting to proceed under a mixed -
motive analysis. Therefore, the Court’s analysis is limited to pretext. The Court would note, however, that
Bradford has not presented evidence of mixed motive either.

                                                          9
       employment status determined by the same person, and have essentially
       comparable violation histories.” Id. at 260 (footnotes omitted). On the other hand,
       “[e]mployees with different supervisors, who work for different divisions of a
       company or ... who have different work responsibilities ... are not similarly
       situated.” Id. at 259–60. Significantly, if a difference between the plaintiff and the
       proposed comparator “accounts for the difference in treatment received from the
       employer, the employees are not similarly situated for the purposes of an
       employment discrimination analysis.” Id. at 260 (internal quotation marks omitted);
       see also Black v. Pan Am. Labs., L.L.C., 646 F.3d 254, 262 (5th Cir. 2011).


Heggemeier v. Caldwell Cty., Texas, 826 F.3d 861, 868 (5th Cir. 2016)

       In this case, Bradford raises two comparators: Maxwell and Cripps. She makes no

argument comparing herself to Maxwell, but does attach Maxwell’s deposition. In that deposition,

Maxwell testified that she was employed by Human Resources and was supervised by Phillip

Thomas and later by Tenniel Stewart and then Bradford herself to a certain extent. [Doc. No. 55-

2, Exh. A, Maxwell Depo., p. 16]. Maxwell testified that she resigned her employment as Interim

Human Resources Manager, but that CEO John Morgan had offered her a position as a registration

clerk. Id. at p. 28. Based on these facts, Bradford has failed to make a prima facie showing that

she and Maxwell were similarly situated.

       Second, Bradford compares herself to Cripps and argues, in essence, that the same

problems were present with his performance and that she inherited some of the problems from

him, but he was given a year in the position to correct problems, and she was not. However, as

the Court found in its previous ruling, Bradford and Cripps were not similarly situated. Although

they both served as CFO, Cripps took on the second role of COO during his tenure at the request

of the then-CEO Jordan. Bradford, on the other hand, was promoted by interim CEO Page and

was supervised by CEO Morgan at the time of her termination.




                                                10
          Under these circumstances, the Court finds that Bradford has failed to establish a prima

facie case of discrimination, and the Hospital is entitled to summary judgment on her remaining

claims.

                 2.      Pretext

          Even assuming arguendo that Bradford established a prima facie case, the Hospital has

met its burden of production to show legitimate, non-discriminatory reasons for her termination

by producing extensive documentation to support her termination for poor performance. The

burden then shifts to Bradford to produce a genuine issue of material fact for trial that the

Hospital’s reasons were false or pretext for discrimination.

          Bradford fails to meet this burden as well. Bradford does not deny or dispute the evidence

presented by the Hospital and thus does not attempt to show that her termination was for a “false”

reason.

          Instead, Bradford points to the Hospital’s alleged disparate treatment of her when

compared to former white employees Maxwell and Cripps. The Court has found that these two

former employees are not proper comparators, and the Court finds no further analysis as to

Maxwell is necessary. The Court recognizes that Cripps did serve solely as CFO, as did Bradford,

during part of his tenure, and there were financial problems based on the evidence. However,

ultimately, at least according to Bradford, the Hospital terminated Cripps for the poor performance.

At best, Bradford contends that she has shown pretext because the hospital fired Cripps sixteen

months after he was promoted to CFO and nine months after he began serving in the dual role of

COO and CFO, but fired her after only eleven months. This evidence is insufficient to show

pretext when the facts, circumstances, and supervisors were all different.




                                                  11
          Additionally, Bradford admitted in her deposition that she does not “have any facts, other

than how I feel” to show that she was subject to discrimination. [Doc. No. 51-3, Exh. A, Bradford

Depo., p. 134].

          Ultimately, Bradford does not deny the reasons advanced by the Hospital for her

termination, but contends that she should have been given more time to rectify the issues because

she had inherited some of the problems and some were the result of poor policies. That may or

may not be the case, but “it is not our place to second-guess the business decisions of an employer,

so long as those decisions are not the result of discrimination.” Jackson v. Watkins, 619 F.3d 463,

468 n.5 (5th Cir. 2010). The Court does not sit as a “super-personnel department” to review the

wisdom of employer’s decisions, so long as those decisions are not discriminatory. See, e.g.,

Davenport v. Northrop Grumman Sys. Corp., 281 Fed. App’x. 585, 588 (7th Cir. 2008); Riser v.

Target Corp., 458 F.3d 817, 821 (8th Cir. 2006) (internal citation omitted) (“While [employee]

may have some concerns about [employer’s] management style, he does not have a Title VII

claim.... ‘ [T]he employment-discrimination laws have not vested in the federal courts the authority

to sit as super-personnel departments reviewing the wisdom or fairness of the business judgments

made by employers, except to the extent that those judgments involve intentional

discrimination.’”).

          Under the evidence presented, the Hospital’s Motion for Partial Summary Judgment on her

race discrimination claims under Title VII and the LEDL is GRANTED.

   III.      CONCLUSION

          Based on the foregoing, the Hospital’s Motion for Partial Summary Judgment [Doc. No.

51] is GRANTED, and Bradford’s race discrimination claims under Title VII and the LEDL are

DISMISSED WITH PREJUDICE.



                                                  12
MONROE, LOUISIANA, this 20th day of December, 2019.




                                            TERRY A. DOUGHTY
                                       UNITED STATES DISTRICT JUDGE




                                  13
